                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN

STACY COLLINS,
                                          Plaintiff,         Case No. 18-CV-962
                   v.
                                                             MINUTE SHEET
KOHL'S DEPARTMENT STORES,
INC., and KOHL'S CORPORATION,
                                          Defendants.



Hon. David E. Jones, presiding.                 Deputy Clerk: Katina Hubacz
Type of Proceeding: TELEPHONIC ORAL DECISION HEARING
Date: March 25, 2019 at 10:30 AM                Court Reporter: Liberty
Time Commenced: 10:31:49                        Time Concluded: 11:27:33

Appearances:        Plaintiff:      Shannon Liss-Riordan, Michelle Cassorla
                    Defendants: Joel C. Griswold

Comments:
Here to discuss Motion to Certify Class (ECF No. 68).
Court:
   - Will grant preliminary certification
   - In this district, aware of at least 2 times granted conditional certification and then
      decided after discovery would not go forward that way and then had to decertify
   - Asked to decide whether there can be a class shown that is similarly situated – feel
      there is potential for a class to be shown
   - Tom v. Generac Power Systems Inc XX-XXXXXXX Westlaw ED-WI
   - Going to implement two step certification – found reasonable basis for believing
      class of individuals are similarly situated and notice to opt-in is appropriate and
      will be provided
   - Notice: will require an additional step – when opt in, need to sign a statement
      under penalty of perjury to answer this question: certify spent more than half of
      time engaged in non-management activities of store including, but not limited to,
      unloading trucks, moving freight, doing ad secs, cash register duties or filling
      online orders.
   - Fair question for opt-ins. Got question from Johnson deposition. Aware that
      Plaintiff objects to this.
   - Parties provided separate schedules which will discuss
Plaintiff:
   - Have in house people who handle all the notices, opt ins, etc rather than using a
      third party – find it more efficient
             Case 2:18-cv-00962-DEJ Filed 03/25/19 Page 1 of 3 Document 108
Defendant:
  - Would request third party administrator
  - Privacy interests – confidential information
  - Been reaching out via Facebook ads, etc for advertisement – if have no control of
     what gets sent out now, could have issues with this – need message to be very clear
  - Case does have protective order in place but doesn’t address these concerns – could
     explore another protective order to encompass this
  - Ex: class information given to plaintiff’s counsel – notes went out and some who
     had arbitration agreements – tends to breed additional litigation when gain extra
     information
  - Kohl’s does not have arbitration agreements as part of employment contracts

4/15/2019 – Defts to produce last know mailing addresses, email addresses, text message
addresses to Plaintiffs (not third party administrator)
Opt in period will be for 60 days from when notice goes out. Plaintiff to decide when
reminder notice should go out. Advise court by filing a notice with date notice went out
and date period closes will be 60 days out from that date. Then Court will enter a text
only order confirming date for complying (60 days out).
Plaintiff:
   - Finding text messages is more effective way to communicate – more likely for
      people to see it
   - Aware of privacy concerns
Defendant:
   - Feels text messages may be lead to privacy concerns – have litigation regarding
      this
   - Not transient group of people

Discussion about Defendant’s deadline to produce personnel files and payroll records of
all opt ins by 9/3/2019.
Defendant:
    - Objection – many will not participate in discovery – decent portion of opt ins will
       drop out – no way to tell who performed the work – most won’t want to participate
       if need to do additional work/discovery
Plaintiff:
    - Specificity – do believe is appropriate – expect by agreement how many opt in
       plaintiffs will need to participate in discovery – not expectation for everyone to
       participate in discovery – Deft should be required to turn over – opt ins will be on a
       rolling basis – think should have date to provide this preliminary information (files,
       payroll records etc) to make more efficient process. Compromise would be to just
       get payroll records. Would ask to not wait until next status to get this process
       going.
Court:
    - Will adopt plaintiff’s proposed structure for dates but will reserve setting dates
       until next hearing
             Case 2:18-cv-00962-DEJ Filed 03/25/19 Page 2 of 3 Document 108
Plaintiff:
   - Confirms Deft should be gathering information during this process so once
      determine class size, will have the information ready to go
Defendant:
   - If plaintiffs are demanding to produce documents for all opt-ins – are we saying
      they (Plaintiffs) are producing discovery for all opt ins – would this be a reciprocal
      process?
Plaintiff:
   - Not a reciprocal process – courts do not require all opt ins to produce discovery –
      can serve as a deterrent – any discovery not be until end of opt-in period
   - Point out dates proposed kept in mind an early 2020 trial date
Defendant:
   - Parties submitted competing notice forms – ask which form should be using
   - Will be going out in multiple formats
Court:
   - Will not require anything be produced until status conference in June
   - Ask to gather information to get ready to produce but do not need to produce yet
   - Need realistic dates for production
   - Ask to resubmit opt ins designation and proposed reminder notice and
      draft of reminder card first week of April – will review and discuss at
      4/11/2019 hearing
Defendant:
   - Confirms scope of notice should be 3 year period from when filed motion

Telephonic Conference to discuss proposed notice set for: 4/11/2019 at 9:30 a.m.

Telephonic Status Conference set for: 6/19/2019 at 2:00 p.m. or 6/20/2019 at 10:30
a.m.
Plaintiff to let Courtroom Deputy (Katina_Hubacz@wied.uscourts.gov) know which date
will not work and the other date will be the hearing date.




             Case 2:18-cv-00962-DEJ Filed 03/25/19 Page 3 of 3 Document 108
